FILED
                              NOT FOR PUBLICATION                           SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE ALONSO MARTINEZ-MEZA,                        No. 12-73177

               Petitioner,                        Agency No. A088-751-155

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Jose Alonso Martinez-Meza, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Mohammed v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

      The BIA did not abuse its discretion in denying Martinez-Meza’s motion to

reopen as untimely, where he filed the motion more than one year after his order of

removal became final, see 8 C.F.R. § 1003.2(c)(2) (a motion to reopen must be

filed within 90 days of a final order of removal), and failed to establish that he

warranted an exception to the filing deadline, see 8 C.F.R. § 1003.2(c)(3)(ii) (90-

day deadline does not apply when alien seeks to apply for asylum and related relief

based on “changed circumstances arising in the country of nationality”).

      We lack jurisdiction to review the BIA’s decision not to reopen proceedings

sua sponte. See Go v. Holder, 744 F.3d 604, 609-10 (9th Cir. 2014).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     12-73177